DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” appears to designate different elements in FIGS. 2, 5, and 6.  That is, the elements referenced in each of FIGS. 2, 5, and 6 do not appear to be the same and/or they are shaped/sized differently.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s):
Claim 1, Lines 7-8: “drivers, each of which is provided in a direction that faces the first link and is configured to provide driving forces to the first members.”  For example, multiple “drivers” are not adequately shown in the FIGURES.  Rather, a single reference numeral 400 (which corresponds to “drivers 400” in the specification) is only shown in FIG. 1 and appears to designate an exterior of a housing, the contents of which are not shown.  Further, and perhaps more relevant, the only FIGURES which illustrate “first members” (i.e., “first members” 300, 310, 320, 330, 340) are FIG. 1 and FIG. 5; however, FIGS. 1 and 5 do not sufficiently illustrate or describe structure which may “provide driving forces” to the various “first members”;
Claim 1, Line 11: “second members, each of which is provided on the first link and the second link”;
Claim 3: “wherein each of the first members is connected to the driver corresponding thereto by the wires, and the wires are wound around and connected to the first and second sheaves between the driver and the first member” (the Office’s description used above in the objection to Claim 1, Lines 7-8 applies similarly here);
Claim 4: “wherein the wires connected to the first member to be operated are rotated about the first sheave along with the second sheave, and the lengths thereof are maintained, thereby preventing interference with driving of a point between the driver and the first member” (the Office’s description used above in the objection to Claim 1, Lines 7-8 applies similarly here);
Claim 5: “wherein each of the drivers is connected to each of the first members by the wires, and provides the driving force to the corresponding first member” (the Office’s description used above in the objection to Claim 1, Lines 7-8 applies similarly here);
Claim 7: “wherein each of the second members is formed in multiple layers in which the plurality of wires are layered, and the plurality of wires are caught in each of the second members” (as written, the limitation is understood that every wire is caught in each individual layer of each of the second members);
Claim 8: “wherein the wires wound around the layers of the first and second sheaves are connected to the first members different from each other” (the Office’s description used above in the objection to Claim 1, Lines 7-8 applies similarly here);
Claim 9: “wherein each of the wires is formed in a loop shape in which a first end thereof is connected to the driver and a second end thereof extends to vertically pass through the second link and is wound around the first member, and is connected to wind a first end and a second end of the first member” (the Office’s description used above in the objection to Claim 1, Lines 7-8 applies similarly here); and
Claim 10: “wherein the first member is provided at a contact point between the first link and the second link, and is rotated about the first link” (the Office’s description used above in the objection to Claim 1, Lines 7-8 applies similarly here).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: It is unclear how each of the second members can be “provided on the first link and the second link” as recited in Line 11 (i.e., provided both on the first link and the second link).
Claim 8: The “first and second sheaves” (Lines 1-2) lack clear antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12, as best understood, are rejected under 35 U.S.C. 103 as obvious over Chinese Patent Publication No. 110666832A to Yisheng et al., in view of Netherlands Patent Publication No. 2016507 to Uden et al.
Claim 1, as best understood: Yisheng discloses a robot unit comprising:
a first link (see annotated FIG. 1) forming a center of rotation of the robot unit;
a second link (see annotated FIG. 1) configured to perform a revolution motion or a rotation motion based on the center of rotation when rotated about the first link;
first members (the joint shown in FIGS. 1-2 can be applied as an elbow joint of a humanoid robot; thus, the first members may be, e.g., a forearm, wrist, hand, fingers, etc. which would be provided on an end of the second link), each of which is provided between the first link and the second link or on an end of the second link;
a driver M which is provided in a direction that faces the first link and is configured to provide driving forces to the second link (i.e., not a plurality of “drivers,” as recited in Claim 1, which provide driving forces to the first members);
wires 4 configured to transmit the driving force of the driver M to the second link (i.e., not to the first members, as recited in Claim 1); and 
second members 8, each of which is provided on the first link and the second link, is wound by the wires, and is configured to perform a revolution motion or a rotation motion along with the first link and the second link in a case where each of the first members is driven.
Thus, Yisheng does not disclose a plurality of drivers facing the first link and configured to drive the first members.
Uden teaches a robot arm in which at least one driver (e.g., the “pair of string actuators” disclosed at Page 4, Line 19; see also FIG. 1 proximate reference numeral “2” which appears to be a pair of motors) which transmit driving forces via wires 5 to first members (the various joints of the robot arm).  A motivation that Uden provides is to provide an “articulated robot arm that is lighter, more agile and/or has a simpler design than currently known articulated robot arms” (Page 1, Lines 31-33) to overcome the problem of “robot arms [which] still need to be fitted with additional controls mechanisms in the form of… actuators placed directly onto the robot arm…, due to which part of the problem of additional bulk and weight remains” (Page 1, Lines 26-29).
In view of the Uden teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot unit disclosed by Yisheng such that it comprises drivers, each of which is provided in a direction that faces the first link and is configured to provide driving forces to the first members; wires configured to transmit the driving forces of the drivers to the first members; and second members, each of which is provided on the first link and the second link, is wound by the wires, and is configured to perform a revolution motion or a rotation motion along with the first link and the second link in a case where each of the first members is driven, in order to provide a lighter, more agile and/or simpler design, as taught by Uden.
Claim 2: Yisheng, as modified by Uden, discloses the robot unit of claim 1, wherein each of the second members includes:
a first sheave 11 which is provided at one end of the first link and around which the wire is wound; and
a second sheave 8 which is provided at one end of the second link, around which the wire passing through the first sheave is wound, and which performs a revolution motion or a rotation motion based on the center of rotation thereof along with the second link when rotated about the first link, whereby lengths of the wires are maintained.
Claim 3: The Office finds that, in view of the combination of Yisheng and Uden described above in the rejection of Claim 2, it would have been obvious to those having ordinary skill in the art at the time of filing to attain the robot unit of claim 2, wherein each of the first members is connected to the driver corresponding thereto by the wires, and the wires are wound around and connected to the first and second sheaves between the driver and the first member, in order to reduce friction and facilitate driving of the first member(s) by the driver(s).
Claim 4: Yisheng, as modified above by Uden in the rejection of Claims 1-3 above, discloses the robot unit of claim 3, wherein the wires connected to the first member to be operated are rotated about the first sheave along with the second sheave, and the lengths thereof are maintained, thereby preventing interference with driving of a point between the driver and the first member.
Claim 5: Yisheng discloses a base in which the driver M is housed.  The Office submits it would have been obvious to those having ordinary skill in the art at the time of filing to provide the robot unit of claim 1, as modified by Uden, with a base in which the plurality of drivers are housed, wherein each of the drivers is connected to each of the first members by the wires, and provides the driving force to the corresponding first member, in order to house the drivers.
Claim 6: Yisheng, as modified by Uden in the rejection of Claim 5 above, discloses the robot unit of claim 5, wherein the base is configured to be located at a shoulder point of a wearer.
Claim 9: Yisheng, as modified by Uden in the rejection of Claim 1 above, discloses the robot unit of claim 1, wherein each of the wires is formed in a loop shape in which a first end thereof is connected to the driver and a second end thereof extends to vertically pass through the second link and is wound around the first member, and is connected to wind a first end and a second end of the first member.
Claim 10: Yisheng, as modified by Uden in the rejection of Claim 1 above, discloses the robot unit of claim 9, wherein the first member is provided at a contact point between the first link and the second link, and is rotated about the first link.
Claim 11: Yisheng, as modified by Uden in the rejection of Claim 1 above, discloses the robot unit of claim 1, wherein the first members are made up of shoulder first members, an elbow first member, and a wrist first member for a wearer, and are independently driven.
Claim 12: The robot unit of claim 1, wherein a sun gear (see annotated FIG. 1) is disposed on one side of the first link, a planetary gear (see annotated FIG. 2) engaged with the sun gear is disposed on one side of the second link, and the second link performs a revolution motion or a rotation motion around the first link due to an engagement relationship between the sun gear and planetary gear.


    PNG
    media_image1.png
    1120
    938
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 7-8, as best understood, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and re-written to overcome the issues under 35 U.S.C. 112.
The following is a statement of reasons for the indication of allowable subject matter: 
 Chinese Patent Publication No. 110666832A to Yisheng et al. and Netherlands Patent Publication No. 2016507 to Uden et al. are considered to be the closest prior art.  
The closest art does not appear to teach the limitation recited in Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658